Citation Nr: 0514557	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  03-28 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for pseudofolliculitis 
barbae, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which continued a non compensable 
evaluation for the veteran's service-connected disability.  

The Board notes that during the pendency of the veteran's 
appeal, in September 2003, the RO granted an increased 
evaluation to 10 percent.  The United States Court of Appeals 
for Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id. 


FINDINGS OF FACT

1.  The veteran's pseudofolliculitis barbae is manifested by 
constant itching, accompanied by extensive exudating 
pustules.

2.  There is no evidence of systemic or nervous 
manifestations, nor of systemic therapy of any kind.


CONCLUSION OF LAW

The criteria for a 30 percent rating for pseudofolliculitis 
barbae are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic 
Code 7817 (2001) (effective before August 30, 2002) and 
(2004) (effective on August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The Court has held 
that this notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  Regulations also 
dictate that VA has a duty to assist claimants, essentially 
providing that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 
3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for a skin disorder.  In this 
context, the Board notes that a substantially complete 
application was received in September 2002.  In October 2002, 
prior to its adjudication of this claim, the AOJ provided 
notice to the claimant regarding the VA's duties to notify 
and to assist.  Specifically, the AOJ notified the claimant 
of information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the claimant was 
expected to provide.  While the veteran was not instructed to 
"submit any evidence in his possession that pertains to the 
claim," he was advised to notify VA of any information or 
evidence he wished VA to retrieve for him.  Thus, the Board 
finds that the content and timing of the October 2002 notice 
comport with the requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified 
available treatment records have been associated with the 
claims file.  Additionally, the veteran has undergone two VA 
examinations in conjunction with his claim.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for pseudofolliculitis 
barbae in September 1987, and was assigned a noncompensable 
rating under DC 7817.   In September 2003, the rating was 
increased to 10 percent.

The Board notes that the rating criteria for skin 
disabilities were amended, effective August 30, 2002.  Where 
the law or regulations governing a claim change while the 
claim is pending, as in the veteran's case, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).

In deciding such a case, a determination must be made whether 
the previous or revised version is more favorable to the 
veteran.  However, if the revised version is more favorable, 
the retroactive reach of that regulation can be no earlier 
than the effective date of the change, and VA must apply only 
the earlier version of the regulation for the period prior to 
the effective date of the change.  See 38 U.S.C.A. § 5110(g); 
see also VAOPGCPREC 3-2000 (2000).

Prior to the August 2002 amendment, skin disabilities 
evaluated under specified diagnostic codes, including DC 
7817, dermatitis exfoliativa, were rated as for eczema.  The 
disability ratings were assigned depending upon the location, 
extent, and repugnant or otherwise disabling character of the 
manifestations.  38 C.F.R. § 4.118 (2001).

Accordingly, a 30 percent evaluation was warranted if there 
was constant exudation or itching, extensive lesions, or 
marked disfigurement.  38 C.F.R. § 4.118, DC 7817 (2001).  A 
maximum schedular rating of 50 percent was appropriate if 
there was ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or if the disability 
was exceptionally repugnant.  Id.

Under the new criteria for DC 7817 for exfoliative 
dermatitis, a 30 percent rating is warranted for any extent 
of involvement of the skin, and; systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-waive ultraviolet-A 
light) or UVB (ultraviolet-B light) treatments, or electron 
beam therapy required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
38 C.F.R. § 4.118, DC 7817 (2004).

A 60 percent rating is warranted where there is generalized 
involvement of the skin without systemic manifestations, and; 
constant or near-constant systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-waive ultraviolet-A 
light) or UVB (ultraviolet-B light) treatments, or electron 
beam therapy required during the past 12-month period.  Id.

A 100 percent rating is assigned with evidence of generalized 
involvement of the skin, plus systemic manifestations (such 
as fever, weight loss, and hypoproteinemia), and; constant or 
near-constant systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatment, or electron beam therapy is required during 
the past 12-month period.  Id. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

In this case, under the regulations prior to the August 2002 
amendment, the Board finds that a 30 percent rating is 
warranted.  The veteran's VA examinations in December 2002 
and April 2004 confirm that he presents with complaints of 
constant itching.  

The veteran's testimony during his Decision Review Officer 
hearing in July 2003 also confirms the severity of his 
symptoms, to include exudating pustules.  For example, the 
veteran testified to having the pustules all the time, and 
further stated that they are continuously scabbing over.  He 
reiterated that they itch constantly.  He indicated that his 
beard area was always irritated to some degree, and that the 
itching requires constant care, be it trimming or growing the 
beard.  These symptoms more nearly approximate the criteria 
for the higher (30 percent) rating under the pre-August 2002 
criteria.

While the evidence supports a 30 percent rating under the old 
criteria, the Board notes that it does not support any higher 
rating under either the old or the new criteria.  There is no 
evidence of systemic therapy, such as corticosteroids, 
immunosuppressive retinoids, PUVA, or UVB treatment.  The 
veteran specifically denied in both VA examinations that he 
received any treatment for the disability.  Nor is there 
evidence of systemic manifestations such as fever, weight 
loss, or hypoproteinemia.  The sole symptoms noted on exams 
were itching and the presence of pustules.  A higher than 30 
percent rating under either criteria requires the presence of 
such events.  Accordingly, an evaluation of 30 percent (and 
no higher) is warranted in this case.


ORDER

Entitlement to a 30 percent rating for pseudofolliculitis 
barbae is granted, subject to regulations applicable to the 
payment of monetary benefits.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


